                  Case 20-11768-CSS              Doc 365        Filed 08/18/20         Page 1 of 17




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


--------------------------------------------------------- x
In re:                                                    : Chapter 11
                                                          :
                                              1
Lucky Brand Dungarees, LLC, et al.,                       : Case No. 20-11768 (CSS)
                                                          :
                                 Debtors.                 : (Jointly Administered)
                                                          :
--------------------------------------------------------- : Ref. Docket Nos. 353, 354
                                                          x

                                           AFFIDAVIT OF SERVICE

STATE OF NEW YORK                   )
                                    ) ss.:
COUNTY OF NASSAU                    )

ALISON MOODIE, being duly sworn, deposes and says:

1.     I am employed as a Senior Case Manager by Epiq Corporate Restructuring, LLC, located at
       1985 Marcus Avenue, Suite 200, Lake Success, NY 10042. I am over the age of eighteen
       years and am not a party to the above-captioned action.

2.     On August 14, 2020, I caused to be served the

      a) “Notice of Closing of Transactions and Assumption and Assignment of Certain
         Executory Contracts,” dated August 14, 2020 [Docket No. 353], (the “Notice of
         Closing”), and

      b) “Notice of Rejection of Certain Executory Contracts,” dated August 14, 2020 [Docket
         No. 354], (the “Rejection of Contracts Notice”),

by causing true and correct copies of the:




1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
    Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores, LLC
    (7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is 540 S
    Santa Fe Avenue, Los Angeles, California 90013.
              Case 20-11768-CSS         Doc 365     Filed 08/18/20      Page 2 of 17




         i.    Notice of Closing, Rejection of Contracts Notice to be enclosed securely in
               separate postage pre-paid envelopes and delivered via first class mail to those
               parties listed on the annexed Exhibit A,

        ii.    Notice of Closing to be enclosed securely in separate postage pre-paid envelopes
               and delivered via first class mail to those parties listed on the annexed Exhibit B,

       iii.    Notice of Closing to be enclosed securely in separate postage pre-paid envelopes
               and delivered via overnight mail to those parties listed on the annexed Exhibit C

       iv.     Rejection of Contracts Notice to be enclosed securely in separate postage pre-paid
               envelopes and delivered via overnight mail to those parties listed on the annexed
               Exhibit D,

        v.     Notice of Closing, Rejection of Contracts Notice to be delivered via electronic
               mail to those parties listed on the annexed Exhibit E, and

       vi.     Notice of Closing to be delivered via electronic mail to those parties listed on the
               annexed Exhibit F.


3.    All envelopes utilized in the service of the foregoing contained the following legend:
      “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
      ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”


                                                                     /s/ Alison Moodie
                                                                     Alison Moodie

 Sworn to before me this
 17th day of August, 2020
 /s/ Panagiota Manatakis
 Notary Public, State of New York
 No. 01MA6221096
 Qualified in Queens County
 Commission Expires April 26, 2022
Case 20-11768-CSS   Doc 365   Filed 08/18/20   Page 3 of 17




                    EXHIBIT A
                                                     Lucky Brand
                           Case 20-11768-CSS       Doc 365 Filed 08/18/20
                                                    Service List
                                                                                 Page 4 of 17

Claim Name                               Address Information
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCY OPERATION 2970 MARKET ST MAIL STOP 5 Q30 133
                                         PHILADELPHIA PA 19104-5016
JULIET SARKESSIAN                        U.S. TRUSTEE 211 EAST MEADE ST. PHILADELPHIA PA 19118
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP   (COUNSEL TO SAN MARCOS CISD) ATTN: DIANE WADE SANDERS PO BOX 17428 AUSTIN TX
                                         78760
NOLD MUCHINSKY PLLC                      (COUNSEL TO BELLEVUE SQUARE, LLC, ET AL) ATTN: THOMAS W. STONE, ESQ 10500 NE
                                         8TH STREET BELLEVUE WA 98004




                                Total Creditor count 5




Epiq Corporate Restructuring, LLC                                                                         Page 1 OF 1
Case 20-11768-CSS   Doc 365   Filed 08/18/20   Page 5 of 17




                    EXHIBIT B
                                                   Lucky Brand
                           Case 20-11768-CSS     Doc 365 Filed 08/18/20
                                                  Service List
                                                                               Page 6 of 17

Claim Name                             Address Information
BUCHALTER, A PROFESSIONAL              CORPORATION SHAWN M. CHRISTIANSON, ESQ. MICHAEL S. MYERS, ESQ. 55 SECOND
                                       STREET, SUITE 1700 SAN FRANCISCO CA 94105
KELLEY DRYE & WARREN LLP               ROBERT L. LEHANE, ESQ. JENNIFER D. RAVIELE, ESQ. KONSTANTINOS KATSIONIS, ESQ.
                                       101 PARK AVENUE NEW YORK NY 10178
MACAULEY LLC                           THOMAS G. MACAULEY (NO. 3411) 300 DELAWARE AVE., SUITE 1018 WILMINGTON DE
                                       19801
ORACLE AMERICA, INC.                   DEBORAH MILLER, ESQ. BENJAMIN WHEELER, ESQ. 500 ORACLE PARKWAY REDWOOD CITY CA
                                       94065




                                Total Creditor count 4




Epiq Corporate Restructuring, LLC                                                                       Page 1 OF 1
Case 20-11768-CSS   Doc 365   Filed 08/18/20   Page 7 of 17




                    EXHIBIT C
                                                   Lucky Brand
                          Case 20-11768-CSS      Doc 365 Filed 08/18/20
                                                  Service List
                                                                                 Page 8 of 17

Claim Name                             Address Information
BASIC RESOURCES INC                    31 WEST 34TH ST, FL 6 NEW YORK NY 10001
CENTRIC SOCKS LLC                      ATTN LEGAL DEPT 350 FIFTH AVE, 6TH FL NEW YORK NY 10118
COMENITY CAPITAL BANK                  2795 E. COTTONWOOD PARKWAY, SUITE 100 SALT LAKE CITY UT 84121
ELIZABETH ARDEN INC                    ATTN GENERAL COUNSEL 2400 SW 145TH AVE MIRAMAR FL 33027
GENESCO INC                            ATTN PRESIDENT GENERAL COUNSEL 1415 MURFEESBORO RD NASHVILLE TN 37217
KHQ INVESTMENT LLC                     ATTN ROBERT K SMITS, ESQ 350 5TH AVE NEW YORK NY 10118
LF MENS GROUP LLC                      ATTN EVP MENS 1359 BROADWAY NEW YORK NY 10018
MACYS MERCHANDISING GROUP INC          ATTN MOLLY LANGENSTEIN, CHIEF PRIVATE BRAND OFFICER 11 PENN PLAZA NEW YORK NY
                                       10001
MYSTIC INC                             ATTN BARRY KAY 463 7TH AVE NEW YORK NY 10018
REM OPTICAL COMPANY INC                D/B/A REM EYEWEAR, ATTN DONNA NAKAWAKI 10941 LA TUNA CANYON RD SUN VALLEY CA
                                       91352
THE CAMUTO GROUP                       411 WEST PUTNAM AVE, FL 3 GREENWICH CT 06830
VANDALE INDUSTRIES INC                 ATTN ANNAMARIA SIEGAL 16 E 34TH ST, 8TH FL NEW YORK NY 10016
VINCENT CAMUTO LLC                     411 WEST PUTNAM AVE, FL 3 GREENWICH CT 06830




                                Total Creditor count 13




Epiq Corporate Restructuring, LLC                                                                       Page 1 OF 1
Case 20-11768-CSS   Doc 365   Filed 08/18/20   Page 9 of 17




                    EXHIBIT D
                                                     Lucky Brand
                          Case 20-11768-CSS       Doc 365 Filed 08/18/20
                                                    Service List
                                                                                 Page 10 of 17

Claim Name                               Address Information
ACCENTURE LLP                            161 N. CLARK ST CHICAGO IL 60601
ACI SPECIALTY BENEFITS                   6480 WEATHERS PL, STE 300 SAN DIEGO CA 92121
ANALYZE VASUALIZE APPLY INC              ATTN SHILAA COLACO 23831 IONIAN BAY DANA POINT CA 92629
ANYBILL FINANCIAL SERVICES INC           PO BOX 34781 BETHESDA MD 20827
BDO USA LLP                              ATTN AARON YAMADA, PARTNER 515 S FLOWER ST, 47TH FL LOS ANGELES CA 90071
BUSINESS OF FASHION LTD, THE             500 BROOME ST, #1 NEW YORK NY 10013
BW RETAIL REAL ESTATE LLC                50 S MAIN ST. NEWTOWN CT 06470
CHRISTIAN BROTHERS MECHANICAL SERVICES   ATTN STEVEN KNISLEY 11140 THURSTON LANE MIRA LOMA CA 91752
CHU, JENNIFER                            5827 S MEADOWLARK PL 1 PLAYA VISTA CA 90094
CINTAS CORPORATION                       ATTN KURT LEWIS, GM 6800 CINTAS BLVD CINCINNATI OH 45262-5737
CORNERSTONE RELOCATION GROUP LLC         ATTN JANELLE PIATKOWSKI, PRES & CEO 106 ALLEN RD BASKING RIDGE NJ 07920
COSTO WHOLESALE CANADA LTD               ATTN: ANDREA REY DE CASTRO PO BOX 34340 SEATTLE WA 98124
COUNTER INTELLIGENCE MERCHANDISING INC   ATTN BARRY REZNICK 333 N RIVERMEDE RD, # 1 CONCORD ON ON L0K 3N7 CANADA
CULLIGAN                                 265 INDUSTRIAL RD. CAMBRIDGE ON N3H 4R9 CANADA
CURALATE INC                             2401 WALNUT ST, STE 502 PHILADELPHIA PA 19103
CUSHMAN & WAKEFIELD SERVICE LLC          F/K/A QUALITY SOLUTIONS INC D/B/A QSI FACILITIES 128 N 1ST ST COLWICH KS 67030
DEWEY PEST CONTROL                       PO BOX 7114 PASADENA CA 91109-7214
DM CONNECT LLC (DUMONT)                  DB/A DUMONT PROJECT ATTN DAWN PERDEW, PRESIDENT 4223 GLENCOE AVE, STE A-130
                                         MARINA DEL REY CA 90292
ESSEX MARKETING CO LLC                   ATTN ALESSANDRA SOUERS 586 WOODRUFF PLACE MIDDLE DR INDIANAPOLIS IN 46201
HERBERT MINES ASSOCIATES INC             ATTN BRENDA MALLOY, PRESIDENT 600 LEXINGTON AVE, 2 FL NEW YORK NY 10022
HIGHRADIUS CORPORATION                   ATTN CEO 11451 KATY FRWY, STE 650 HOUSTON TX 77079
HILCO REAL ESTATE LLC                    ATTN SARAH BAKER 5 REVERE DR, STE 206 NORTHBROOK IL 60062
HILCO WHOLESALE SOLUTIONS LLC            ATTN SETH MARKS 1 NORTHBROOK PL 5 REVERE, STE 206 NORTHBROOK IL 60062
IDRLINK SOLUTIONS LLC                    18100 VON KARMAN AVE, SUITE 850 IRVINE CA 92610
JELLYVISION LAB INC, THE                 848 W. EASTMAN ST., SUITE 104 CHICAGO IL 60642
KNOWBE4                                  ATTN LAR LETONOFF, CHIEF RO 33 N GARDEN AVE, STE 1200 CLEARWATER FL 33755
LENNOX NATIONAL ACCOUNT SERVICES         PO BOX 731627 DALLAS TX 75373-1627
LEOCOR INC                               ATTN CASS DRAPER 44 SHORT ST SAN FRANCISCO CA 94114
LOGIC INFORMATION SYSTEMS INC            ATTN KATIE DAVID, CORPORATE ATTORNEY 3800 AMERICAN BLVD W STE 1200 BLOOMINGTON
                                         MN 55431
MACYS RETAIL HOLDINGS INC                1440 BROADWAY NEW YORK NY 10018
MEGAPATH CORPORATION                     2510 ZANKER RD SAN JOSE CA 95131
MERCER INVESTMENTS LLC                   99 HIGH STREET BOSTON MA 02110
MICROSOFT                                ONE MICROSOFT WAY REDMOND WA 98052
MICROSTRATEGY CLOUD                      1850 CRESCENT TOWERS PLAZA TYSONS CORNER VA 22182
NAMOGOO TECHOLOGIES INC.                 160 FEDERAL STREET BOSTON MA 02110
NESTLE WATERS NORTH AMERICA INC          ATTN LOUIS LOPEZ JR 1566 E WASHINGTON LOS ANGELES CA 90021
OHIO GROUP MANAGEMENT LLC                ATTN: DREW A. NITSCHKE FOUR SEAGATE, 8TH FLOOR TOLEDO OH 43604
PEREIRA & O'DELL LLC                     C/O FRANKFURT KURNIT KLEIN & SEIZ PC ATTN CANDICE KERSH, ESQ 488 MADISON AVE,
                                         10 FL NEW YORK NY 10022
PERFECT PARKING INC                      718 GLADYS AVE, 3RD FL LOS ANGELES CA 90021
PERSONALI INC                            ATTN KEREN ZIMMERMAN 135 MADISON AVE NEW YORK NY 10016
PREACHER LLC                             ATTN KRYSTLE LOYLAND 119 W 8TH ST AUSTIN TX 78701
PRICEWATERHOUSECOOPERS LLP               ATTN LOREDANA PFANNENBECKER 300 ATLANTIC ST STAMFORD CT 06901
RADIUS8 INC                              707 STATE RD., SUITE 105 PRINCETON NJ 08540
ROYAL SERVICE GROUP LLC                  5603 BLACK WALNUT TRAIL LONG GROVE IL 60047
SEARCHDEX ACQUISITION INC                ATTN DAVID CHAPLIN 17330 PRESTON RD, STE 240B DALLAS TX 75252
SEARCHDEX INC                            ATTN DAVID T CHAPLIN 17330 PRESTON RD, STE 240B DALLAS TX 75252
SEARCHDEX LLC                            ATTN DAVID CHAPLIN, CEO 16200 ADDISON RD, #250 DALLAS TX 75001


Epiq Corporate Restructuring, LLC                                                                          Page 1 OF 2
                                                     Lucky Brand
                         Case 20-11768-CSS        Doc 365 Filed 08/18/20
                                                    Service List
                                                                                  Page 11 of 17

Claim Name                               Address Information
SERVICECHANNEL.COM INC                   18 E 16TH ST, 2ND FL NEW YORK NY 10003
SOUND COMMERCE TECHNOLOGIES INC          ATTN ERIC BEST, CEO 701 N 36TH ST, STE 301 SEATTLE WA 98103
TINUITI INC                              ATTN ZACH MORRISON 121 S 13TH ST, 3RD FL PHILADELPHIA PA 19107
TRAVELSTORE INC                          11601 WILSHIRE BLVD #1840 LOS ANGELES CA 90025
VACO LLC                                 ATTN CONTRACTS MANAGER 5501 VIRGINIA WAY, STE 120 BRENTWOOD TN 37027
VALUATION RESEARCH CORPORATION           PO BOX 809061 CHICAGO IL 60680-9061
VERTEX                                   1041 OLD CASSATT ROAD BERWYN, PENNSYLVAN IA 19312
WISER PARTNERS LLC                       ATTN DAVID G WISER, MANAGING PRINCIPAL 3145 LOOKOUT CIRCLE, STE 300 CINCINNATI
                                         OH 45208
WORKSHOP LA, THE                         ATTN AUDREY OKULICK 604 HAMPTON DR VENICE CA 90291




                                  Total Creditor count 56




Epiq Corporate Restructuring, LLC                                                                         Page 2 OF 2
Case 20-11768-CSS   Doc 365   Filed 08/18/20   Page 12 of 17




                    EXHIBIT E
                Case 20-11768-CSS         Doc 365   Filed 08/18/20    Page 13 of 17
                                  Lucky Brand Dungarees, LLC
                                         Master Service List

                  Creditor Name                                         Email


                                                JOSEPH.HOPE@BROOKFIELDPROPERTIESRETAIL.COM;
BROOKFIELD                                      JULIE.BOWDEN@BROOKFIELDPROPERTIESRETAIL.COM
                                                CHRISTINE_MONA@BUSANAGROUP.COM;
BUSANA APPAREL PTE LTD                          SGOYAL@BUSANAGROUP.COM
HIRDARAMANI INTERNATIONAL EXPORTS(PVT)LT        AROON@HIRDARAMANI.COM
INT, S.A.                                       SHELLY@INTTRADINGUSA.COM
ORIT TRADING LANKA (PVT) LTD                    MODITHA@ORITSL.COM; AJITH@ORITSL.COM
RED & BLUE INTERNATIONAL CO., LTD.              JERRY.TING@AGI-LIMITED.COM
                                                JOYKIM@UBASEINTERNATIONAL.COM;
UBASE INTERNATIONAL, INC.                       YONGKIM@UBASEINTERNATIONAL.COM
                                                USTPREGION03.WL.ECF@USDOJ.GOV;
OFFICE OF THE UNITED STATES TRUSTEE             juliet.m.sarkessian@usdoj.gov

WELLS FARGO BANK, NA AS ADMIN AGENT             ksimard@choate.com; Maggie.Townsend@wellsfargo.com
WELLS FARGO BANK, NA AS TERM AGENT              wolfje@gtlaw.com

                                                thomas.califano@dlapiper.com;
LANTERN CAPITAL PARTNERS                        shmuel.klahr@dlapiper.com ; tommy.felix@dlapiper.com
HILCO MERCHANT RESOURCES LLC                    hollysnow@paulhastings.com
CLOVER HOLDERS II, LLC                          collins@rlf.com
WILMINGTON TRUST, NA AS ADMIN AGENT             antone.little@alston.com
WILMINGTON TRUST, NA AS ADMIN AGENT             david.wender@alston.com
BANCO POPULAR                                   Rose.Dillon@popular.com
BANK OF HAWAII                                  Glenda.Albano@boh.com
JP MORGAN CHASE CASH MANAGEMENT                 jacqueline.f.davis@jpmorgan.com
WELLS FARGO CAPITAL FINANCE                     Maggie.Townsend@wellsfargo.com
WELLS FARGO CASH MANAGEMENT                     julie.yamauchi@wellsfargo.com
SECURITIES & EXCHANGE COMMISSION                help@sec.gov
SECURITIES & EXCHANGE COMMISSION                newyork@sec.gov
OFFICE OF THE UNITED STATES ATTORNEY            USADE.Press@usdoj.gov

                                                KCornish@paulweiss.com; eackerman@paulweiss.com;
SPARC GROUP LLC AND ABG-LUCKY, LLC              bbolin@paulweiss.com; jstricker@paulweiss.com
FEDERAL EXPRESS CORPORATION                     BANKRUPTCY@FEDEX.COM
JIING SHENG KNITTING CO LTD                     KINGHO@MAIL.JMKNIT.COM
RONALD M. TUCKER                                rtucker@simon.com
VICTOR A. SAHN, ESQ.                            vsahn@sulmeyerlaw.com
PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP    bhermann@paulweiss.com
                                                csamis@potteranderson.com;kgood@potteranderson.com;
POTTER ANDERSON & CORROON LLP                   rmcneill@potteranderson.com
BROOKFIELD PROPERTIES RETAIL, INC. AS AGENT     bk@brookfieldpropertiesretail.com
YCST                                            kcoyle@ycst.com;JMulvihill@ycst.com
                                                ksimard@choate.com;jfenn@choate.com;softedal@choate.
CHOATE, HALL & STEWART LLP                      com
                Case 20-11768-CSS         Doc 365     Filed 08/18/20      Page 14 of 17
                                    Lucky Brand Dungarees, LLC
                                          Master Service List

                  Creditor Name                                           Email
REED SMITH LLP                                     kgwynne@reedsmith.com;jangelo@reedsmith.com
LAW OFFICE OF SUSAN E. KAUFMAN, LLC                skaufman@skaufmanlaw.com

RICHARDS, LAYTON & FINGER, P.A.                    collins@rlf.com;merchant@rlf.com;schlauch@rlf.com
                                                   haynesn@gtlaw.com;melorod@gtlaw.com;wolfje@gtlaw.co
GREENBERG TRAURIG, LLP                             m

OFFICE OF THE ATTORNEY GENERAL OF TEXAS            jason.binford@oag.texas.gov;abigail.ryan@oag.texas.gov
MONZACK MERSKY BROWDER and HOCHMAN, P.A.           rmersky@monlaw.com
                                                   Douglas.Herrmann@troutman.com;Marcy.Smith@troutma
TROUTMAN PEPPER HAMILTON SANDERS LLP               n.com
MORRIS, NICHOLS, ARSHT & TUNNELL LLP               rdehney@mnat.com;jbarsalona@mnat.com
BURR & FORMAN LLP                                  jfalgowski@burr.com;jhaithcock@burr.com
PERDUE, BRANDON, FIELDER, COLLINS & MOTT, L.L.P.   osonik@pbfcm.com
OFFICE OF THE ATTORNEY GENERAL OF TEXAS            layla.milligan@oag.texas.gov
PRYOR CASHMAN LLP                                  rbeacher@pryorcashman.com
MCCREARY, VESELKA, BRAGG & ALLEN, P.C.             tleday@mvbalaw.com
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP             dallas.bankruptcy@publicans.com
BARCLAY DAMON LLP                                  knewman@barclaydamon.com
BARCLAY DAMON LLP                                  sfleischer@barclaydamon.com
THOMPSON HINE LLP                                  Louis.Solimine@ThompsonHine.com

BALLARD SPAHR LLP                                  heilmanl@ballardspahr.com;roglenl@ballardspahr.com
KURTZMAN STEADY, LLC                               kurtzman@kurtzmansteady.com
                                                   kbifferato@connollygallagher.com;kconlan@connollygallag
CONNOLLY GALLAGHER LLP                             her.com
                                                   KDWBankruptcyDepartment@kelleydrye.com;rlehane@kell
                                                   eydrye.com;jraviele@kelleydrye.com;dkatsionis@kelleydry
KELLEY DRYE & WARREN LLP                           e.com
LINEBARGER GOGGAN BLAIR & SAMPSON, LLP             houston_bankruptcy@publicans.com
GOODKIN LAW GROUP, APC                             mshakouri@goodkinlaw.com
SINGER & LEVICK, P.C.                              mshriro@singerlevick.com

                                                   egoldstein@goodwin.com;lwilliams@goodwin.com;bankrup
SHIPMAN & GOODWIN LLP                              tcy@goodwin.com;bankruptcyparalegal@goodwin.com
CLARK & TREVITHICK                                 lhorowitz@clarktrev.com

GOULSTON & STORRS PC                               vmoody@goulstonstorrs.com;tcarter@goulstonstorrs.com
                                                   Patrick.Jackson@faegredrinker.com;Michael.Pompeo@faeg
FAEGRE DRINKER BIDDLE & REATH LLP                  redrinker.com
COZEN O’CONNOR                                     tfrancella@cozen.com
                                                   Sungjin.Hwang@limnexus.com;James.Till@limnexus.com;Je
LIMNEXUS LLP                                       d.Donaldson@limnexus.com
TRAVIS COUNTY ATTORNEY                             Jason.Starks@traviscountytx.gov
BEWLEY, LASSLEBEN & MILLER, LLP                    ernie.park@bewleylaw.com
MEYERS, ROMAN, FRIEDBERG & LEWIS LPA               dneumann@meyersroman.com
                Case 20-11768-CSS      Doc 365    Filed 08/18/20    Page 15 of 17
                                  Lucky Brand Dungarees, LLC
                                       Master Service List

                  Creditor Name                                        Email
BLANK ROME LLP                                Tarr@BlankRome.com; EZucker@BlankRome.com
SPECTOR & COX, PLLC                           hspector@spectorcox.com
MONZACK MERSKY BROWDER AND HOCHMAN, P.A.      rmersky@monlaw.com
JACK SHRUM, P.A                               Jshrum@jshrumlaw.com
TN ATTORNEY GENERAL'S OFFICE                  AGBankDelaware@ag.tn.gov
PAHL & MCCAY                                  crobertson@pahl-mccay.com
HONIGMAN LLP                                  llichtman@honigman.com
MARICOPA COUNTY ATTORNEY'S OFFICE             muthigk@mcao.maricopa.gov
                                              bsandler@pszjlaw.com;jpomerantz@pszjlaw.com;crobinson
PACHULSKI STANG ZIEHL & JONES LLP             @pszjlaw.com
EDWARDS MAXSON MAGO & MACAULAY, LLP           dnewman@em3law.com
                                              nferland@barclaydamon.com;
BARCLAY DAMON LLP                             imarkus@barclaydamon.com
LAW OFFICE OF SUSAN E. KAUFMAN, LLC           skaufman@skaufmanlaw.com
LANDIS RATH & COBB LLP                        mumford@lrclaw.com;jenner@lrclaw.com
ICE MILLER LLP                                Daniel.Swetnam@icemiller.com
DOSHI LEGAL GROUP, P.C.                       amish@doshilegal.com


Edwards Maxson Mago & Macaulay, LLP           dnewman@em3law.com; steven.caponi@klgates.com;
BURR & FORMAN LLP                             jfalgowski@burr.com; jjoseph@burr.com
Case 20-11768-CSS   Doc 365   Filed 08/18/20   Page 16 of 17




                    EXHIBIT F
             Case 20-11768-CSS   Doc 365    Filed 08/18/20    Page 17 of 17
                         Lucky Brand Dungarees, LLC
                                  Sale Cure Parties
Name                                 Email
ANDREW S. CONWAY, ESQ                aconway@taubman.com
ASHBY & GEDDES                       rpalacio@ashbygeddes.com
                                     branchd@ballardspahr.com;
                                     simonjm@ballardspahr.com;
BALLARD SPAHR LLP
                                     heilmanl@ballardsphar.com;
                                     roglenl@ballardshahr.com
                                     nferland@barclaydamon.com;
BARCLAY DAMON LLP
                                     imarkus@barclaydamon.com
BIALSON, BERGEN & SCHWAB             Tgaa@bbslaw.com
BIRCH HORTON BITTNER & CHEROT        abarron@bhb.com
BURR & FORMAN LLP                    jfalgowski@burr.com
COHEN SEGLIAS PALLAS GREENHALL &
FURMAN PC                            csantaniello@cohenseglias.com
                                     kbifferato@connollygallagher.com;
CONNOLLY GALLAGHER LLP               kconlan@connollygallagher.com;
                                     jwisler@connollygallagher.com
DOSHI LEGAL GROUP, P.C.              amish@doshilegal.com
EDWARDS MAXSON MAGON &
MACAULAY                              dnewman@em3law.com
                                      vmoody@goulstonstorrs.com;
GOULSTON & STORRS PC
                                      tcarter@goulstonstorrs.com
HONIGMAN LLP                          llichtman@honigman.com
ICEMILLERLLP                          Daniel.Swetnam@icemiller.com
                                      steven.caponi@klgates.com;
K&L GATES LLP
                                      mathew.goeller@klgates.com
LANDIS RATH & COBB LLP                mumford@lrclaw.com

LAW OFFICE OF SUSAN E. KAUFMAN, LLC skaufman@skaufmanlaw.com
MARCUS & SHAPIRA LLP                 nowak@marcus-shapira.com
MARGOLIS EDELSTEIN                   jhuggett@margolisedelstein.com
MONZACK MERSKY BROWDER &
HOCHMAN, P.A.                         mersky@monlaw.com
MOSES & SINGER LLP                    mparry@mosessinger.com
OFFICE OF THE ATTORNEY GENERAL OF     jason.binford@oag.texas.gov;
TEXAS                                 layla.milligan@oag.texas.gov
PERRYSCOPE PRODUCTIONS, LLC           rick@perryscope.us
THOMPSON COBURN LLP                   dfarrell@thompsoncoburn.com
